Case: 16-51115    Document: 00514435752      Page: 1   Date Filed: 04/18/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                      Fifth Circuit

                                                                           FILED
                                                                        April 18, 2018
                                  No. 16-51115
                                                                        Lyle W. Cayce
                                                                             Clerk
VIRGINIA NESTER, Individually and As Next Friend of C.N. and S. N.,
minors; ROBERT SCOTT NESTER, Individually and As Next Friend of C.N.
and S.N., minors,

              Plaintiffs - Appellees

v.

TEXTRON, INCORPORATED, doing business as E-Z-GO,

              Defendant - Appellant




                 Appeal from the United States District Court
                      for the Western District of Texas


Before REAVLEY, SMITH, and OWEN, Circuit Judges.
REAVLEY, Circuit Judge:
      Gini Nester suffered permanent injuries when an unmanned utility
vehicle ran her over. Gini and her husband sued Textron, the vehicle’s
manufacturer, alleging that the vehicle was defectively designed. A jury agreed
and awarded the Nesters a sizeable verdict. Textron then appealed,
complaining of the substance and form of the jury charge, the admissibility of
two pieces of evidence, and the district court’s refusal to bifurcate the trial. We
affirm.
    Case: 16-51115     Document: 00514435752      Page: 2    Date Filed: 04/18/2018




                                  No. 16-51115
                                         I.
      E-Z-GO, a division of Textron, Inc., makes various utility vehicles. This
case involves one such vehicle, the ST 350 Workhorse, derived from E-Z-GO’s
ubiquitous golf-cart designs but intended for use in other contexts (like farms
and ranches). The Workhorse’s pedal layout is illustrated below.
      A key turns on the Workhorse’s electrical system, but it does not start




the engine. Rather, there is a microswitch in the accelerator pedal, which
means pushing the accelerator turns on the engine and propels the vehicle.
The Workhorse also has a two-part brake pedal: The lower pedal is the vehicle’s
service brake, and the upper pedal engages the parking brake. Textron
recommends disengaging the parking brake by depressing it again. But,
important here, there is a second way to disengage the parking brake: by
pushing the accelerator—the two pedals are mechanically linked. Thus, if the
parking brake is engaged, depressing the accelerator will (1) turn on the
engine; (2) release the parking brake; and (3) accelerate the vehicle.
      Textron foresaw certain risks in this scheme, and it warned operators to
always turn the key to the off position before exiting the vehicle. Yet, Textron
was likewise aware that users disobeyed this directive from time to time. All
this is to say, should one neglect to turn off the key, all it takes is something to


                                         2
    Case: 16-51115     Document: 00514435752     Page: 3   Date Filed: 04/18/2018




                                  No. 16-51115
fall with sufficient force on the accelerator to create a runaway vehicle. That is
this case.
      Virginia (“Gini”) and Robert Nester owned and used a Workhorse on
their Texas ranch. One afternoon, Gini set out on the Workhorse to move a
group of cattle, all the while storing a 50-pound bag of cattle feed on the
Workhorse’s floorboard. Once Gini reached a gate, she applied the parking
brake and exited the vehicle. As far as the parties can surmise, the cattle then
knocked over the feed bag onto the accelerator, causing the Workhorse to run
over Gini and render her a quadriplegic.
      The Nesters filed a diversity suit against Textron, bringing claims for
design defect, marketing defect, and gross negligence (for punitive damages)
under Texas law. The design-defect claim alleged the pedal configuration—
specifically, the link between the accelerator and parking brake—created an
unreasonable risk of unintended acceleration. At trial, the Nesters proposed
the following four safer alternative designs.
      First, and principally, the Nesters suggested that removing the link
between the accelerator and the parking brake would cause the brake to
remain engaged even if something hit the accelerator. Textron responded that
the revving engine would overpower the parking brake, causing excessive wear
on the brakes. Second, the Nesters suggested that a pedal guard (a shield of
sorts) would stop objects from falling on the pedal. Textron responded that such
a design would create a tripping hazard. Third, the Nesters suggested that a
weight-sensitive switch in the driver’s seat would turn off the engine when the
operator exited the vehicle. Textron responded that the switch would render
the Workhorse unusable in the farm context because the bumpiness of the

                                        3
     Case: 16-51115     Document: 00514435752        Page: 4    Date Filed: 04/18/2018




                                   No. 16-51115
terrain would cause the vehicle to constantly stop and start. And fourth, the
Nesters suggested that a second, hand-operated parking brake would prevent
future accidents. Textron responded that such a design, used only on vehicles
with     hydraulic   brakes,   could   not     be   adapted    to   the   Workhorse’s
mechanical-brake system.
         Following the Nesters’ case in chief, Textron moved for judgment as a
matter of law. The district court denied the motion. The jury then found for the
Nesters only on the design-defect claim. Furthermore, the jury found Gini
negligent in her own right, apportioning 50% of fault to Gini and 50% to
Textron. And finally, the jury awarded the Nesters over $15 million in
pre-apportionment actual damages. After trial, Textron renewed its motion for
judgment as a matter of law and coupled it with an alternative motion for new
trial. The district court denied both.
         Textron appealed, abandoning its arguments for rendition and seeking
only reversal and a new trial on four grounds: (1) the jury received an
erroneous definition of “safer alternative design”; (2) a single-answer jury
question     erroneously   commingled        both   supported       and   unsupported
alternative-design theories; (3) the district court incorrectly admitted two key
pieces of evidence; and (4) the district court erred in refusing to bifurcate the
trial.
                                         II.
         Textron’s four appellate issues are distinct, each subject to its own
standard of review. We take them in turn.
A.       The Definition of “Safer Alternative Design”
         “[S]tate law governs the substance of the jury instructions,” but “the
manner of giving instructions is controlled by federal law.” Turlington v.
                                    4
     Case: 16-51115      Document: 00514435752        Page: 5     Date Filed: 04/18/2018




                                     No. 16-51115
Phillips Petroleum Co., 795 F.2d 434, 439 (5th Cir. 1986) (internal quotations
and emphasis omitted). A district court must “correctly and adequately
instruct the jury as to the law to be followed in deciding the issues, however;
the court is not compelled to give even every correct instruction offered by the
parties.” Alexander v. Conveyors & Dumpers, Inc., 731 F.2d 1221, 1227 (5th
Cir. 1984) (per curiam).
       Under Texas law, proof of a design defect requires proof of a “safer
alternative design,” which the district court defined in the following manner:
      “Safer alternative design” means a product design other than the
      one actually used that in reasonable probability—
          1. would have prevented or significantly reduced the risk of the
             injury in question without substantially impairing the
             product’s utility; and
          2. was economically and technologically feasible at the time the
             product left the control of Textron by the application of
             existing or reasonably achievable scientific knowledge.
This definition tracked both the relevant Texas statute 1 and pattern jury
instruction (“PJC”). See TEX. CIV. PRAC. & REM. CODE § 82.005(b); Texas
Pattern Jury Instruction, Design Defect § 71.4B (2016).
      Textron argues, however, that the court erred by refusing to give a more
expansive definition. Specifically, Textron requested inclusion of the
longstanding Texas rule that a safer alternative design is not just one that
would have prevented the injury in question but must also be one that would
not have “impose[d] an equal or greater risk of harm” under other



      1 As Textron reminds us, a design-defect claim in Texas is governed by more than just
the products-liability statute; it is a sort of hybrid between the statute and Texas common
law. See Hernandez v. Tokai Corp., 2 S.W.3d 251, 256 (Tex. 1999).
                                            5
    Case: 16-51115     Document: 00514435752       Page: 6   Date Filed: 04/18/2018




                                    No. 16-51115
circumstances. Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 337
(Tex. 1998); Because the district court’s definition failed to reference this
“overall safety” component, Textron requests either reversal or certification to
the Supreme Court of Texas to clarify Texas law on the matter.
      We review jury-instruction decisions for abuse of discretion. Janvey v.
Dillon Gage, Inc., 856 F.3d 377, 388 (5th Cir. 2017). In general, reversal is
appropriate only when the “charge as a whole leaves [the court] with
substantial and ineradicable doubt whether the jury [was] properly guided in
its deliberations” and the challenged instruction “affected the outcome of the
case.” Id. (alterations in original and internal quotations omitted). And we
have a particular three-part rubric for cases that involve requested-but-denied
instructions (as this case does). We reverse only if the requested instruction
“1) was a substantially correct statement of law, 2) was not substantially
covered in the charge as a whole, and 3) concerned an important point in the
trial such that the failure to instruct the jury on the issue seriously impaired
the [party’s] ability to present a given [claim].” Id. (alterations in original and
internal quotations omitted).
      At step one, the Nesters do not dispute that Textron’s requested
instruction is a substantively correct statement of Texas law. In other words,
everyone agrees that a safer alternative design must not render the product
less safe in other circumstances.
      The dispute hinges instead on the second step of our three-part test: Did
the district court’s instruction “substantially cover” the overall-safety
component? Id. Textron’s argument here is twofold. Textron points out first
that the Supreme Court of Texas has, on rare occasion, found a PJC-derived

                                         6
    Case: 16-51115    Document: 00514435752      Page: 7   Date Filed: 04/18/2018




                                 No. 16-51115
instruction erroneous. See Ford Motor Co. v. Ledesma, 242 S.W.3d 32, 42 (Tex.
2007); And Textron then anchors its argument almost entirely on a concluding
sentence from a recent design-defect case:
      To impose liability on [the defendant], the plaintiffs must have
      presented evidence of an alternative design that (1) would have
      been safer for [the injured person] and prevented or significantly
      reduced his risk of injury, (2) would not have been less safe in other
      circumstances and increased the risks to other users, (3) would not
      have substantially impaired the [product]’s utility, and (4) was
      economically and technologically feasible at the time.
Genie Indus., Inc. v. Matak, 462 S.W.3d 1, 9 (Tex. 2015). Because Genie lists
the overall-safety component as numerically separate from those other
components of the district court’s definition, Textron contends that overall
safety was unaccounted for.
      But by looking with tunnel vision to the above excerpt from Genie,
Textron misses the broader picture. The overall-safety component originated
not from Genie but from a Restatement comment adopted by the Supreme
Court of Texas in 1998. See Uniroyal, 977 S.W.2d at 337 (citing RESTATEMENT
(THIRD) OF TORTS: PRODUCTS LIABILITY § 2 cmt. f (1998)). Ever since, overall
safety has been a recognizable feature of Texas law. And all the while, the PJC
utilized here has remained the same, citing to new caselaw but retaining its
core definition. Thus, Textron’s argument asks us, in effect, to hold that the
PJC has been wrong—so wrong that it is not substantially correct—for the last
two decades.




                                        7
     Case: 16-51115        Document: 00514435752           Page: 8      Date Filed: 04/18/2018




                                         No. 16-51115
       Textron’s request faces a couple obstacles at the outset: (1) Texas courts
routinely utilize the PJC’s definition of safer alternative design 2 and (2) we
have not once held that reliance on a Texas PJC was an abuse of discretion.
See Bagby Elevator Co. v. Schindler Elevator Corp., 609 F.3d 768, 772–73 (5th
Cir. 2010) (“[W]e find it persuasive that Texas courts have repeatedly approved
the Texas Pattern Jury Charges as a correct statement of the law.”).
       Nor does Genie itself upend the propriety of the PJC’s core definition. At
no point did the Genie Court purport to alter the existing parameters of safer
alternative designs. Instead, Genie’s substantive, introductory legal discussion
reaffirms the long-understood statutory definition: “A safer alternative design
is one that would have prevented or significantly reduced the risk of the injury,
would not substantially impair the product’s utility, and was economically and
technologically feasible at the time.” 462 S.W.3d at 7. 3
       Of course, the Court followed up its definition with additional
clarification about what really constitutes a safer alternative design, including
the overall-safety component from Uniroyal and the rule that the “design need
not be actually built and tested.” Id. But therein lies the rub: Federal judges



       2 See Kia Motors Corp. v. Ruiz, 432 S.W.3d 865, 875 (Tex. 2014); MCI Sales & Serv.,
Inc. v. Hinton, 272 S.W.3d 17, 31 (Tex. App. 2008); Honda of Am. Mfg., Inc. v. Norman, 104
S.W.3d 600, 605 (Tex. App. 2003). Even the jury in Genie received a substantially identical
definition (although not one challenged on appeal). 462 S.W.3d at 6; see also Quanta Servs.
Inc. v. Am. Admin. Grp. Inc., 384 F. App’x 291, 296–97 (5th Cir. 2008) (per curiam) (“It can
hardly be an abuse of discretion for a federal district court to charge the jury in a manner
pervasively used by the state which provides the governing law.”).
       3 This is not the first time the Supreme Court of Texas has pointed to the statutory
definition. See Hernandez, 2 S.W.3d at 263 (“In sum: a claimant can maintain a
defective-design claim . . . if, but only if . . . the design defect makes the product unreasonably
dangerous, a ‘safer alternative design’ as defined by statute is available, and the defect is the
producing cause of the injury.”) (emphasis added).
                                                8
    Case: 16-51115     Document: 00514435752     Page: 9   Date Filed: 04/18/2018




                                  No. 16-51115
often face the workaday dilemma of how much state law to consolidate
expressly into the jury charge. Must this one include overall safety? How about
the caveat about conceptual designs versus those actually built? The list of
conceivable additions goes on. But, as our prior cases indicate, a commonly
administered PJC is often an entirely sensible place to draw the line. Bagby
Elevator, 609 F.3d at 772–73.
      More fundamentally, the extant definition of a safer alternative design—
specifically, its requirement that such designs cannot substantially impair the
product’s utility—gave Textron the practical means to raise its concerns about
the Nesters’ proposed designs. Take, for instance, the Nesters’ primary fix, the
link-removal design. Textron’s rebuttal to that theory was, in the words of one
of its witnesses, that removing the link between the parking brake and
accelerator was a “bad idea . . . [b]ecause people are going to drive with the
brakes engaged on the car and they’re going to destroy their brakes.” The
semantic consequences therefrom—a vehicle with useless brakes versus a
vehicle with useless, unsafe brakes—are one in the same. And Textron’s closing
argument confirms just that. There, Textron’s counsel explained that removing
the link “will create more injuries than having it on there” and, on the flip side
of the same coin, that the link helps “increase[] braking effectiveness.” The
district court’s instruction therefore gave counsel “the opportunity to
emphasize the matters in his favor contained in [the] proposed instructions
during jury argument”—a final consideration that weighs in favor of a
substantial-coverage finding. Alexander, 731 F.2d at 1227.
      At the end of the day, Textron asks us to hold that the district court erred
by refusing to deviate from a standard Texas instruction. That definition

                                        9
     Case: 16-51115   Document: 00514435752      Page: 10    Date Filed: 04/18/2018




                                  No. 16-51115
permitted Textron to make its arguments about various tradeoffs to the jury
(it did so) and gave those jurors a means to find in Textron’s favor (they balked).
Those circumstances do not instill in us substantial and ineradicable doubt
about whether the jury was properly guided, and we do not find an abuse of
discretion. Janvey, 856 F.3d at 388.
B.     The Commingling Issue
       Textron does not dispute that the Nesters needed to prove only one safer
alternative design to recover. Nor does Textron contest that two of the Nesters’
four designs (the link-removal and pedal-guard designs) had sufficient
evidentiary support. The dilemma, rather, is about how the jury question was
formulated. Because the district court commingled the Nesters’ four
alternative designs into one broad-form question, Textron suggests that we
cannot discern which of the designs served as the basis for the jury’s “yes”
verdict. Such a grouping was harmful, Textron concludes, because the other
two designs (the weight-sensitive switch and hand-brake designs) lacked
evidentiary support. The Nesters respond (in part) that, in this circuit, such a
presumed-harm reversal is proper only when the charge commingles legally
invalid theories, not those without evidentiary support.
       Assuming for argument’s sake that the Nesters offered insufficient proof
on at least one of their alternative designs, Textron can prevail only if its
understanding of (what we will label) the “commingling rule” is correct—i.e.,
that the rule encompasses theories that lack evidentiary support. In this
circuit, the rule is not so broad. A bit of history explains why.
       Over a century ago, the Supreme Court first applied the commingling
rule to legally invalid theories, holding that a multi-theory verdict “prevents
us from perceiving upon which plea [the jury] found” and “therefore, [if] upon
                                     10
    Case: 16-51115      Document: 00514435752    Page: 11   Date Filed: 04/18/2018




                                  No. 16-51115
any one issue error was committed, either in the admission of evidence or in
the charge of the court, the verdict cannot be upheld.” Maryland v. Baldwin,
112 U.S. 490, 493 (1884). A few years later, the Supreme Court applied the rule
to theories without evidentiary support, explaining that when there are
“counts of a declaration which have not been supported by any evidence, and
where it is impossible from the record to say upon which of the counts of the
declaration the verdict was based,” the judgment cannot be sustained.
Wilmington Star Mining Co. v. Fulton, 205 U.S. 60, 79 (1907). In the years that
followed, this circuit applied the rule in a similar fashion. See, e.g., Lyle v.
Bentley, 406 F.2d 325, 327–28 (5th Cir. 1969) (If “the court’s instructions
permit a verdict to be based on an issue not supported by sufficient evidence,
the jury verdict must be set aside.”).
      But something happened in 1991 that caused this circuit to reconsider
the rule’s breadth. The Supreme Court handed down Griffin v. United States,
502 U.S. 46, 59–60 (1991), in which the Court clarified in the criminal context
that the commingling rule would apply only to legally invalid theories. This
was so, Justice Scalia said, because when “jurors have been left the option of
relying upon a legally inadequate theory, there is no reason to think that their
own intelligence and expertise will save them from that error” but that “[q]uite
the opposite is true . . . when they have been left the option of relying upon a
factually inadequate theory, since jurors are well equipped to analyze the
evidence.” Id. at 59.
      In short order, a panel of this court applied Griffin to a civil case. See
Walther v. Lone Star Gas Co., 952 F.2d 119, 126 (5th Cir. 1992). Walther
acknowledged that Griffin arose in the criminal context but applied it

                                         11
    Case: 16-51115       Document: 00514435752          Page: 12     Date Filed: 04/18/2018




                                       No. 16-51115
nonetheless: “[W]e will not reverse a verdict simply because the jury might
have decided on a ground that was supported by insufficient evidence.” Id.
Since then, this circuit has followed in Walther’s footsteps and applied the
Griffin rule. See, e.g., Advocare Int’l L.P. v. Horizon Labs., Inc., 524 F.3d 679,
696 n.67 (5th Cir. 2008); Wellogix, Inc. v. Accenture, L.L.P., 716 F.3d 867, 878
n.4 (5th Cir. 2013).
       Textron argues, however, that Walther violates our rule of orderliness
because it is incongruous with cases that came before it, see, e.g., Lyle, 406 F.2d
at 327, and those that came after it. 4 True enough, Walther would ordinarily
be without authority to contradict past cases (like Lyle), for “a panel may not
overturn a controlling precedent absent an intervening change in law, such as
by . . . the Supreme Court.” Vaughan v. Anderson Reg’l Med. Ctr., 849 F.3d 588,
591 (5th Cir. 2017) (internal quotations omitted). But that is precisely what
Walther relied upon: the Supreme Court’s opinion in Griffin. See Walther, 952
F.2d at 126. Such reliance on intervening high-court precedent is reason
enough to create a rift in our orderliness framework. Moreover, Textron’s
suggestion that Griffin did not actually change the commingling rule for civil
cases is nothing more than an indictment of Walther—and this panel may not
entertain a challenge to a prior panel opinion. McClain v. Lufkin Indus., Inc.,
649 F.3d 374, 385 (5th Cir. 2011).



       4 Textron cites two such post-Walther cases that phrase the commingling rule in the
broader, pre-Griffin manner. See Muth v. Ford Motor Co., 461 F.3d 557, 564–65 (5th Cir.
2006) (finding any commingling error harmless); McCaig v. Wells Fargo Bank (Tex.), N.A.,
788 F.3d 463, 476 (5th Cir. 2015) (finding a commingling argument waived). Alas, neither
case turned on the scope of the commingling rule. Nor did the parties’ briefing confront either
of those panels with Walther. Simply put, neither case stands for Textron’s proposition that
we have continued to “reaffirm[] the vitality of the” pre-Griffin rule.
                                              12
     Case: 16-51115   Document: 00514435752      Page: 13   Date Filed: 04/18/2018




                                  No. 16-51115
       Indeed, we need not evaluate Walther’s authority on a blank slate; a
panel of this court has already answered the question:
       This Court recently held, reversing a number of our earlier cases,
       that a jury verdict may be sustained even though not all the
       theories on which it was submitted had sufficient evidentiary
       support. Walther purported to be applying the Supreme Court's
       decision in Griffin v. United States, which the Fifth Circuit
       believed overruled cases such as Neubauer v. City of McAllen.
       Although its reasoning may be questioned, Walther appears
       authoritative in our Court at this time.
Prestenbach v. Rains, 4 F.3d 358, 361 n.2 (5th Cir. 1993) (citations omitted).
Prestenbach tells us all we need to know.
       In light of Walther, the district court’s grouping does not require
reversal. No one suggests that any one of the Nesters’ alternative-design
theories was legally invalid. And Textron concedes by its silence that sufficient
evidence supports at least two of the Nesters’ designs. We therefore trust the
jury to have sorted the factually supported from the unsupported.
C.     Admissibility Issues
       Textron challenges next the admissibility of two pieces of evidence. “A
trial judge’s ruling on the admissibility of evidence is generally reviewed for an
abuse of discretion.” H & W Indus., Inc. v. Occidental Chem. Corp., 911 F.2d
1118, 1121 (5th Cir. 1990).
       1. The Cowboys Stadium Video
       Twelve days after Gini’s injury, another unintended-acceleration event
unfolded during a high-school football game at Dallas Cowboys Stadium.
There, an unoccupied E-Z-GO cart (with the same pedal design as the
Workhorse) collided with a group of people after two end-zone pylons depressed
the cart’s accelerator pedal. Textron produced a Youtube.com video of the
                                       13
    Case: 16-51115       Document: 00514435752          Page: 14     Date Filed: 04/18/2018




                                       No. 16-51115
incident during discovery. At trial, the Nesters sought to authenticate that
video through Jim Fisher, a Textron corporate representative who watched
video of the incident and later investigated and spoke with certain non-
eyewitness officials from Cowboys Stadium. The district court admitted the
video, and Textron now raises authentication and relevance challenges.
       We begin with authentication. “This Court does not require conclusive
proof of authenticity before allowing the admission of disputed evidence.”
United States v. Jimenez Lopez, 873 F.2d 769, 772 (5th Cir. 1989). Rather, Rule
901(a) 5 “merely requires some evidence which is sufficient to support a finding
that the evidence in question is what its proponent claims it to be.” Id.
       The Nesters presented no eyewitness authentication testimony. Yet,
“[a]lthough authentication by eye witnesses is certainly preferable, we do not
conclude under the circumstances of this case that the [video] lacked proper
authentication.” United States v. Clayton, 643 F.2d 1071, 1074 (5th Cir. Unit
B 1981). First is the matter of Fisher’s voir dire testimony; he testified about
the content of the video and about what he learned from his investigation—the
two sets of facts matched. Textron takes issue with the district court’s
characterization that Fisher “relied” on the video in coming to his conclusions.
But the court’s phrasing is unimportant. That Fisher reached a conclusion
about what happened and it corresponds with what unfolds in the video is some



       5 Textron faults the Nesters for neglecting to present Youtube’s custodian of records.
But a proponent’s decision to forgo one of Rule 902’s means of self-authentication says
nothing about whether the proponent met the more generic burden under Rule 901(a). FED.
R. EVID. 901(a). In fact, a proponent may authenticate with “circumstantial evidence” of the
item’s “distinctive characteristics and the circumstances surrounding its discovery.” United
States v. Arce, 997 F.2d 1123, 1128 (5th Cir. 1993) (internal quotations omitted). The Nesters
were free to proceed down the latter, circumstantial path.
                                             14
    Case: 16-51115       Document: 00514435752         Page: 15     Date Filed: 04/18/2018




                                      No. 16-51115
circumstantial proof that the video is what it purports to be. FED. R. EVID.
901(a). Second, Textron’s failure to offer any rebuttal to authenticity bolsters
admission. See McConathy v. Dr. Pepper/Seven Up Corp., 131 F.3d 558, 562
(5th Cir. 1998) (per curiam) (identifying opponent’s failure to “claim that the
document is not authentic” as one of several bases for authentication);
Buziashvili v. Inman, 106 F.3d 709, 717 (6th Cir. 1997) (same). And finally,
Textron’s own production of the video during discovery further corroborates its
authenticity. See McConathy, 131 F.3d at 562 (affirming authentication based
in part on the fact that the document’s opponent produced it during discovery). 6
Although the district court did not rely on the final of these three reasons, they
collectively support the district court’s decision. Josyln Mfg. v. Koopers Co., 40
F.3d 750, 753 (5th Cir. 1994) (“[W]e may affirm for reasons other than those
relied upon by the district court.”).
       As for relevance, Textron argues first that the Cowboys incident is
dissimilar to the one at hand. And second, Textron argues the video serves no
relevant purpose.
       When offered for a purpose “other than to show notice,” evidence of other
incidents must be “closely similar to the facts and circumstances at issue.”
Johnson v. Ford Motor Co., 988 F.2d 573, 579 (5th Cir. 1993) (per curiam)
(internal quotations omitted). In hewing to that directive here, the district
court limited admissible events to those where “(1) a kick-off operational
[brake] system was involved; (2) an unsecured object fell or was placed on the



       6Textron’s responsive citation is misguided. See R.R. Mgmt. Co. v. CFS La. Midstream
Co., 428 F.3d 214, 220 (5th Cir. 2005) (clarifying that an inference of authenticity does not
apply when the proponent of the evidence is the producing party).
                                             15
    Case: 16-51115      Document: 00514435752        Page: 16     Date Filed: 04/18/2018




                                     No. 16-51115
accelerator pedal; (3) the driver had moved away from and was not in the
vehicle or cart; and (4) there was powered forward movement of the vehicle or
cart.” Such a limitation was both reasonable and narrowly tailored, and there
is no serious argument that the Cowboys Stadium incident did not qualify
thereunder. The most Textron can say is that the video itself “does not show
clearly how the pylons became wedged against the accelerator.” Even if that
were true, Fisher learned through his investigation (and then conveyed to the
jury) that someone threw the pylons into the cart. How the incident came
about—and its corresponding similarity to this case—was no great secret.
      As for the video’s purpose, Textron points out that the later-occurring
incident could not be used to show notice of a defect. We agree. But the video
was nevertheless probative of the existence of a design defect—that is, whether
the Workhorse’s pedal design was unreasonably dangerous given the
magnitude of the risk. See Nissan Motor Co. v. Armstrong, 145 S.W.3d 131,
138–39 (Tex. 2004) (similar accidents may be “relevant to show whether . . . a
product is unreasonably dangerous”). Yes, everyone at trial agreed that
unintended acceleration could happen. But Textron in no way conceded that
the risk was an unreasonable one, arguing instead that the design was a “good,
safe system” only dangerous to those who took “unreasonable and negligent
actions,” thus making the possibility of “unintended acceleration very, very
low.” A video depicting just how two misplaced pylons could lead to a runaway
vehicle allowed the jury to evaluate that risk for themselves. Accordingly, we
find no abuse of discretion. 7



      7 Textron argues briefly that we should at least reverse on Rule 403 grounds because
the video’s unfair prejudice substantially outweighs its probative value. But Rule 403’s
                                           16
    Case: 16-51115        Document: 00514435752            Page: 17    Date Filed: 04/18/2018




                                        No. 16-51115
       2. The “Best Protection” Letter
       Six years before Gini’s injury, children at a United Kingdom resort
entered a Textron vehicle (with the same pedal design as the Workhorse) and
depressed the accelerator, disengaging the parking brake and causing the
vehicle to roll downhill. An investigator wrote to Textron with concerns about
the vehicle’s design. And, in response, Textron’s vice president of engineering
authorized a reply that suggested a solution: removing the link between the
accelerator and parking brake. In fact, the letter characterized the
link-removal solution—the same fix proposed by the Nesters—as both
“feasible” and the “best protection” for users. The district court admitted the
letter.
       Here,     Textron      raises     only        a   relevance    challenge,     and     its
substantial-similarity and relevant-purpose arguments tend to converge. In
short, Textron argues the UK incident was not similar because it involved a
gravity-induced occurrence as opposed to a forward-powered one. This
distinction, according to Textron, means that the letter’s recommendations
were likewise limited to preventing roll-away accidents and bore no relevance
to this case.
       Two problems. First, the district court already agreed with Textron’s
argument insofar as it excluded evidence of the underlying UK incident and
redacted the letter accordingly. And second, the fact that the letter addressed
a slightly different risk caused by the same alleged defect does nothing to




principal “function is limited to excluding matter of scant or cumulative probative force,
dragged in by the heels for the sake of its prejudicial effect.” United States v. McRae, 593 F.2d
700, 707 (5th Cir. 1979). This video does not qualify for exclusion thereunder.
                                                17
     Case: 16-51115      Document: 00514435752     Page: 18   Date Filed: 04/18/2018




                                    No. 16-51115
diminish its most probative function: The letter contradicted Textron’s
argument that the link-removal design would cause brake wear and tear. Put
simply, the jury was free to wonder why Textron’s vice president of engineering
would recommend a design as “feasible” and the “best protection” if, in fact,
that design would produce such catastrophic results. The district court did not
abuse its discretion in admitting the redacted letter.
D.     Bifurcation
       Before   trial,    Textron   asked    the   district   court   to   bifurcate
punitive-damages issues from the rest of the case so that net-worth evidence
would not come before the jury. The district court denied bifurcation, and
Textron’s final appellate point challenges that decision.
       “For convenience, to avoid prejudice, or to expedite and economize, the
court may order a separate trial of one or more separate issues . . . .” FED. R.
CIV. P. 42(b). “A motion to bifurcate is a matter within the sole discretion of
the trial court, and we will not reverse the court’s decision absent an abuse of
that discretion.” First Tex. Sav. Ass’n v. Reliance Ins. Co., 950 F.2d 1171, 1174
n.2 (5th Cir. 1992).
       Textron’s argument on appeal is straightforward: Because Texas
requires its own trial courts to bifurcate liability from the amount of punitive
damages, and because federal courts should look to state law in determining
whether to bifurcate, the district court erred by not doing so here.
       Textron’s argument is halfway correct. Texas state courts are statutorily
required to bifurcate liability from punitive damages. TEX. CIV. PRAC. & REM.
CODE § 41.009(a). But, in our federal system, bifurcation is a case-specific
procedural matter within the sole discretion of the district court. Reliance, 950

                                        18
    Case: 16-51115        Document: 00514435752          Page: 19      Date Filed: 04/18/2018




                                        No. 16-51115
F.2d at 1174 n.2. As this court and another have held before, a district court is
simply not bound by state law when deciding whether to bifurcate. See Rosales
v. Honda Motor Co., 726 F.2d 259, 260 (5th Cir. 1984); Getty Petroleum Corp.
v. Island Transp. Corp., 862 F.2d 10, 15 (2d Cir. 1988) (upholding a district
court’s refusal to bifurcate liability from punitive damages despite New York
law requiring such bifurcation). 8
       As for case specifics, Textron points to several instances in the record
where the Nesters referred to Textron’s size or net worth. But when a
punitive-damages case is not bifurcated, those references are precisely what
one would expect—Texas law lists the defendant’s net worth as evidence the
jury “shall consider” in determining the amount of punitive damages. TEX. CIV.
PRAC. & REM. CODE § 41.011(a)(6). To hold (as Textron seems to suggest) that
the mere presence of such evidence necessitates bifurcation would be to upend
our federal discretionary framework and replace it with a judicial analogue to
Texas’s statutory mandate. That we will not do. Rather, on the circumstances
of this case, we cannot see the district court’s balancing of the Rule 42(b)
considerations as an abuse of discretion. We therefore reject Textron’s fourth
and final appellate issue.
       AFFIRMED.




       8To be sure, some federal district courts have, in exercising that discretion in the first
instance, looked to state punitive-damages law as a consideration. See, e.g., Rotello v. Clayton
Homes of Del., Inc., No. 303CV-573, 2006 WL 842931 at *1 (E.D. Tenn. Mar. 28, 2006).
                                              19